Citation Nr: 1622045	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

Since the Agency of Original Jurisdiction (AOJ) last considered the appeal, the Veteran submitted additional evidence.  As the Veteran did not request in writing that the AOJ initially review the evidence, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's bilateral hearing loss disability is not related to service.

2.  The most probative evidence indicates that the Veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist the claimant has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records.  A VA examination has been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service as well as his symptoms and their onset.  Neither   the Veteran nor his representative have asserted that VA failed to comply with      38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)   may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran asserts that he has hearing loss and tinnitus as a result of noise exposure during active duty service.  

In this case, the record reflects that the Veteran has a bilateral sensorineural hearing loss disability as defined by VA regulation as well as a diagnosis of tinnitus.  38 C.F.R. § 3.385.  Additionally, while the Veteran's DD Form 214 indicates that his military occupational specialty was clerk, he did receive a sharpshooter medal and was in an artillery unit.  Military noise exposure has been conceded.  Thus, the remaining question before the Board is whether the currently diagnosed hearing loss disability and tinnitus are related to his service.

The Veteran's service treatment records show no complaints of or treatment for hearing loss or tinnitus at any time, and there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  On the Report of Medical History prepared for separation, the Veteran denied ear trouble and hearing loss.  Physical examination at that time revealed normal ears and normal hearing.  Although his application form listed the date of onset of his claimed conditions as 1968, during his hearing he reported that the conditions had their onset a few months after separation from service.  However, the competent and credible evidence does not show a hearing loss disability or tinnitus during service or within one year after the Veteran's separation from service.  

With respect to hearing loss, the Veteran testified he began having trouble hearing within two or three months after separation from active duty.  In a buddy statement, his friend indicated knowing the Veteran for 10 years and that the Veteran was given hearing aids due to damage to his hearing from service in the Army.  The Veteran's sister stated he "has a hearing loss since he entered the United States Army in 1968."  However, audiograms in service reflect normal hearing, and there is no medical indication of bilateral hearing loss in the record until many years after the Veteran's separation from service.  In fact, hearing loss was first noted when the Veteran enrolled at a VA clinic in June 2010.  A hearing loss disability as defined by VA regulation appears to have first been diagnosed upon VA audiology consult in September 2010.  While lay persons are competent to report on what they have experienced or witnessed, the diagnosis of hearing loss requires medical testing and expertise to determine.  Thus, as lay persons, the Veteran's, his friend's, and his sister's opinions on the onset or etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, the Veteran's sister is attempting to recall events over 40 years ago.  

With respect to tinnitus, September and October 2010 VA treatment records demonstrate that the Veteran denied experiencing tinnitus.  However, upon          VA examination in March 2011, conducted after he filed his claim for service connection, he reported tinnitus which began a "long time ago" with no specific date of onset.  During the March 2016 hearing, the Veteran testified that he believed his tinnitus began within a few months of separation from active duty, and stated that he did not know what tinnitus was when asked about it by VA providers in 2010.  Upon review, the Board notes that the Veteran is attempting to recall events occurring over 40 years previously, and his denial of tinnitus upon evaluation for treatment purposes in 2010 prior to filing a claim for benefits reduces the reliability of his assertion that tinnitus had its onset immediately after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations  and the date on which the statements were written and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Accordingly, the Board concludes that the most probative and persuasive evidence is against a finding that the Veteran's tinnitus arose in or within one year of service.  

As the competent and credible evidence fails to show a hearing loss disability or tinnitus in service or within one year of service, the question in this case becomes whether the current disabilities are etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

Following review of the record and examination of the Veteran, a VA audiologist     in March 2011 concluded that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of noise exposure in service.  In support of the opinion, the examiner noted that the Veteran's hearing thresholds at the time of separation were within normal limits, and cited to medical literature which suggests that noise-induced hearing loss will not progress once noise exposure is stopped, as well as a report indicating that noise-induced hearing loss occurs immediately.  The examiner stated that there is no scientific support for delayed-onset noise-induced hearing loss within weeks, months, or years after exposure.  Furthermore, the examiner noted that tinnitus was more likely related to the Veteran's nonservice-connected hearing loss, and   cited to medical literature for the proposition that only seldom does noise cause a permanent tinnitus without also causing hearing loss.

By contrast, in April 2016 the Veteran submitted an opinion from his VA primary care provider, a nurse practitioner.  The nurse practitioner noted that the Veteran reported he was in the artillery division while in Vietnam and that there were numerous times in which he was not able to wear hearing protection while firing the artillery.  The nurse practitioner noted that VA testing showed moderate to severe hearing loss in both ears and that based upon his history of acoustic trauma from artillery fire, he believed that it "is possible that his hearing loss and tinnitus may be related to that prior exposure." 

The Board finds that the opinions of the VA examiner provided after reviewing       the claims file and examining the Veteran are highly probative as they reflect consideration of all relevant facts and the examiner provided detailed rationale      for   the conclusions reached, citing to medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Conversely, the Veteran's primary care provider provided an opinion that is speculative in nature and lacks rationale, stating only that it is possible that the Veteran's hearing loss and tinnitus may be related to noise exposure in service.  In addition, it appears to be based on an inaccurate factual premise as it suggests the Veteran served in Vietnam, when his DD Form 214 shows service in Europe and no medals indicative of Vietnam service.  Accordingly, the Board finds the opinion of the primary care provider to be entitled to little, if any, probative weight.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).

Here, the most probative evidence indicates the Veteran's current bilateral hearing loss disability and tinnitus were not shown in service or for many years thereafter, and are not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and the claims are denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert at 55-57.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


